Citation Nr: 1635748	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  09-46 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an initial disability rating in excess of 10 percent for residuals of a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Counsel



INTRODUCTION

The Veteran served on active duty from April 1972 to May 1979 and from February 1983 to June 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In January 2015, the Board remanded the case for further development.  On remand, additional treatment records were obtained and associated with the record.  Additionally, new VA examinations were conducted.  Concerning the claim for an increased rating for a TBI, the Board finds that there has been substantial compliance with the remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

The issue of entitlement to service connection for sleep apnea is REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

For the period of appeal, the Veteran's TBI symptoms warrant no higher than level "1" impairment on the table of facets; any headaches and psychiatric disability have already been assigned a separate rating under the appropriate diagnostic code.


CONCLUSION OF LAW

For the period of appeal, the criteria for a rating in excess of 10 percent for TBI residuals have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.124a, Diagnostic Code 8045 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked evidence that is not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated in January 2009 and April 2009 provided all necessary notification to the Veteran.

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations and VA medical records.  The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA provides an examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran has been provided with VA examinations, most recently in April 2015.  The examiners reviewed the claims file and past medical history, and made appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board concludes that the VA examination reports are adequate for the purpose of making a decision.  38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.


Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015). 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

The Veteran's residuals of a TBI are rated under Diagnostic Code 8045, which provides evaluation for three main areas of dysfunction that may result from TBI and have profound effects on functioning:  (1) cognitive, which is common in varying degrees after a TBI; (2) emotional/behavioral; and (3) physical.  Each of those areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2015).  

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In an individual, symptoms may fluctuate in severity from day to day.  Cognitive impairment is evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2015).  

Subjective symptoms may be the only residual of a traumatic brain injury or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of a traumatic brain injury, whether or not they are part of cognitive impairment, are evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, should be evaluated separately even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2015).  

Emotional/behavioral dysfunction is evaluated under 38 C.F.R. § 4.130, the schedule of ratings for mental disorders, when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, emotional/behavioral symptoms are evaluated under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2015).  

Physical (including neurological) dysfunction is evaluated based on the following list, under an appropriate diagnostic code:  motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2015).  

The preceding list of types of physical dysfunction does not encompass all possible residuals of a traumatic brain injury.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Each condition is evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2015).  

The need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, or other reason, must be considered.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2015).  

Cognitive impairment and subjective symptoms are evaluated using the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" which contains ten important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms.  That table provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a fifth level, the highest level of impairment, and labeled total.  However, not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than total, because any level of impaired consciousness would be totally disabling.  Assign a 100 percent rating if total is the level of evaluation for one or more facets.  If no facet is evaluated as total, the overall percentage rating is based on the level of the highest facet.  If the highest is 0, then a 0 percent rating is assigned.  If the highest is 1, then a 10 percent rating is assigned.  If the highest is 2, then a 40 percent rating is assigned.  If the highest is 3, then a 70 percent rating is assigned.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2015).  

There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, more than one evaluation based on the same manifestations is not to be assigned.  If the manifestations of two or more conditions cannot be clearly separated, a single evaluation is assigned under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, a separate evaluation is assigned for each condition.  38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (1) (2015).  

Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (20 (2015).  

Instrumental activities of daily living refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  Those activities are distinguished from activities of daily living, which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (3) (2015).  

The terms mild, moderate, and severe traumatic brain injury, which may appear in medical records, refer to a classification of traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  That classification does not affect the rating assigned under Diagnostic Code 8045.  38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (4) (2015).  

A Veteran whose residuals of a traumatic brain injury are rated under a version of 38 C.F.R. § 4.124a, Diagnostic Code 8045, in effect before October 23, 2008, may request review under Diagnostic Code 8045, irrespective of whether the disability has worsened since the last review.  VA will review that Veteran's disability rating to determine whether the Veteran may be entitled to a higher disability rating under Diagnostic Code 8045.  A request for review will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review.  However, in no case will the award be effective before October 23, 2008.  For purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 C.F.R. §  3.114, if applicable.  38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (5) (2015). 

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" provides the following evaluations:

Impairment of memory, attention, concentration, executive functions are assigned numerical designations of 0 for no complaints of impairment of memory, attention, concentration, or executive functions; 1 for a complaint of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing; 2 for objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment; 3 for objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment; and total for objective evidence on testing of severe impairment of memory, attention, concentration, or executive functions resulting in severe functional impairment. 

Impairment of judgment is assigned numerical designations of 0 for normal; 1 for mildly impaired judgment for complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision; 2 for moderately impaired judgment, for complex or unfamiliar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision, although has little difficulty with simple decisions; 3 for moderately severely impaired judgment, for even routine and familiar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision; and total for severely impaired judgment, for even routine and familiar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision, for example, unable to determine appropriate clothing for current weather conditions or judge when to avoid dangerous situations or activities. 

Impairment of social interaction is assigned numerical designations of 0 for social interaction is routinely appropriate; 1 for social interaction is occasionally inappropriate; 2 for social interaction is frequently inappropriate; and 3 for social interaction is inappropriate most or all of the time.

Impairment of orientation is assigned numerical designations of 0 for always oriented to person, time, place, and situation; 1 for occasionally disoriented to one of the four aspects (person, time, place, situation) of orientation; 2 for occasionally disoriented to two of the four aspects (person, time, place, situation) of orientation or often disoriented to one aspect of orientation; 3 for often disoriented to two or more of the four aspects (person, time, place, situation) of orientation; and total for consistently disoriented to two or more of the four aspects (person, time, place, situation) of orientation. 

Impairment of motor activity (with intact motor and sensory system) is assigned numerical designations of 0 for motor activity normal; 1 for motor activity normal most of the time, but mildly slowed at times due to apraxia (inability to perform previously learned motor activities, despite normal motor function); 2 for motor activity mildly decreased or with moderate slowing due to apraxia; 3 for motor activity moderately decreased due to apraxia; and total for motor activity severely decreased due to apraxia. 

Impairment of visual spatial orientation is assigned numerical designations of 1 for mildly impaired, occasionally gets lost in unfamiliar surroundings, has difficulty reading maps or following directions, is able to use assistive devices such as GPS (global positioning system). 2 for moderately impaired, usually gets lost in unfamiliar surroundings, has difficulty reading maps, following directions, and judging distance, has difficulty using assistive devices such as GPS; 3 for moderately severely impaired, gets lost even in familiar surroundings, unable to use assistive devices such as GPS; and total for severely impaired, may be unable to touch or name own body parts when asked by the examiner, identify the relative position in space of two different objects, or find the way from one room to another in a familiar environment. 

Subjective symptoms are assigned numerical designations 0 for subjective symptoms that do not interfere with work, instrumental activities of daily living, or work, family, or other close relationships, examples are mild or occasional headaches, mild anxiety; 1 for three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships, examples of findings that might be seen at this level of impairment are:  intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light; and 2 for three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships, examples of findings that might be seen at this level of impairment are:  marked fatigability, blurred or double vision, headaches requiring rest periods during most days.

Neurobehavioral effects are assigned numerical designations of 0 for one or more neurobehavioral effects that do not interfere with workplace interaction or social interaction, examples of neurobehavioral effects are: Irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability, any of these effects may range from slight to severe, although verbal and physical aggression are likely to have a more serious impact on workplace interaction and social interaction than some of the other effects; 1 for one or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them; 2 for one or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both but do not preclude them; and 3 for one or more neurobehavioral effects that interfere with or preclude workplace interaction, social interaction, or both on most days or that occasionally require supervision for safety of self or others. 

Impairment of communication is assigned numerical designations of 0 for able to communicate by spoken and written language (expressive communication), and to comprehend spoken and written language; 1 for comprehension or expression, or both, of either spoken language or written language is only occasionally impaired, can communicate complex ideas; 2 for inability to communicate either by spoken language, written language, or both, more than occasionally but less than half of the time, or to comprehend spoken language, written language, or both, more than occasionally but less than half of the time, can generally communicate complex ideas; 3 for inability to communicate either by spoken language, written language, or both, at least half of the time but not all of the time, or to comprehend spoken language, written language, or both, at least half of the time but not all of the time, may rely on gestures or other alternative modes of communication, able to communicate basic needs; and total for complete inability to communicate either by spoken language, written language, or both, or to comprehend spoken language, written language, or both, unable to communicate basic needs. 

Impairment of consciousness is assigned a designation of total for persistently altered state of consciousness, such as vegetative state, minimally responsive state, coma.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2015).

The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  The Board assesses both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency which is a legal concept determining whether testimony may be heard and considered, and credibility, which is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465 (1994). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015). 

A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

TBI

The present claim for an increased initial rating for the service-connected TBI stems from the initial grant of service connection.

On VA fee basis examination in June 2009, the examiner found that the Veteran was able to satisfactorily self-monitor, problem solve, make appropriate decisions, and exercise good judgment.  He had difficulty setting goals, planning, organizing, and prioritizing.  The Veteran believed that his remote memory was good but he had difficulty with immediate or short-term memory.  He had concentration and attention difficulties.  Objective evidence on testing revealed mild impairment resulting in mild functional impairment of memory, attention, concentration, and executive functions.  Judgment was normal, and social interaction was routinely appropriate.  The Veteran was always oriented to person, time, place, and situation.  His motor activity was normal.  He had mildly impaired visual spatial orientation.  Regarding subjective symptoms, the examiner found that there were three or more subjective symptoms that mildly interfered with instrumental activities of daily living, family, and work, in that the Veteran presented with some memory and concentration difficulties.  The neurobehavioral effects were irritability, low motivation, verbal aggression, apathy, lack of empathy, moodiness, lack of cooperation, and inflexibility.  The neurobehavioral effects interfered occasionally, but did not preclude his workplace interactions and social interactions.  The Veteran reported no communication problems, and his state of consciousness was normal.

In July 2009, the Veteran denied having any current cognitive impairment, and he worked full-time in an administrative position.  The examiner did not think that the Veteran met the criteria for a TBI, although it was possible or likely that he had a concussion.

A treatment record from November 2009 contains the Veteran's complaints of "spells" where he felt that "everything shuts off."  He said that the spells lasted a second or two and occurred every three to four weeks.  He felt he had some memory impairment, but he was able to work full-time and did not feel that his memory had affected his job performance.  The treatment provider remarked that the etiology of the "spells" was unclear, but they could possibly represent partial complex seizures.

In March 2010, the Veteran told a VA treatment provider that he did not experience any cognitive impairment.  He described experiencing daily episodes of dysequilibrium which lasted about 15 seconds.  It was further noted that the Veteran worked full-time in an administrative position.

At a VA follow-up visit in July 2010, the Veteran denied experiencing any current cognitive impairment.

On VA fee basis examination in May 2011, the Veteran complained of problems with memory, attention, concentration, and executive functions, but the examiner found them to be mild in nature and without objective evidence on testing.  The Veteran reported being forgetful.  However, he was able to set goals, make decisions, and problem solve.  The Veteran required more time to read and reread through information to retain it.  There was mildly impaired judgment, and the Veteran's social interaction was occasionally inappropriate.  The examiner found the Veteran to be oriented to person, time, place, and situation.  His motor activity was normal.  He had mildly impaired visual spatial orientation, in that he occasionally got lost in unfamiliar places.  The examiner said that there were three or more subjective symptoms that moderately interfered with instrumental activities of daily living, in that the Veteran described experiencing daily headaches, tinnitus, sensitivity to light and sound, vertigo, anxiety, and chronic sleep issues.  The examiner found that there were one or more neurobehavioral effects which interfered with workplace interaction or social interaction on most days or that occasionally required supervision for safety of self or others, in that the Veteran's neurobehavioral effects were lack of motivation, irritability, verbal aggression, lack of empathy, and apathy.  The Veteran was able to communicate and comprehend spoken and written language.  The Veteran's state of consciousness was deemed to be normal.

A VA treatment record from May 2012 shows the Veteran's complaints of experiencing syncope spells every few weeks where his vision darkened or grayed for a few seconds.  The Veteran stated that he felt dizzy when he stood from a sitting or lying position.  

On VA examination in April 2015, the examiner remarked that the service treatment records documented care for head and left shoulder trauma after a fall in November 1994.  Although a concussion/TBI was specifically not diagnosed, the examiner felt that the Veteran's symptoms at the time he sought treatment were sufficient that a concussion/TBI would be conceded.

On examination, the examiner indicated that there were no complaints of impairment of memory, attention, concentration, or executive functions.  Judgment was normal.  Social interaction was routinely appropriate.  The Veteran was oriented to person, time, place, and situation.  His motor activity was normal.  Visual spacial orientation was normal.  The examiner remarked that there were no subjective symptoms or neurobehavioral effects.  The Veteran was able to communicate by spoken and written language and to comprehend spoken and written language.  Consciousness was normal.  The examiner indicated that the Veteran did not have any subjective symptoms or any mental, physical, or neurological conditions or residuals attributable to a TBI.  No other pertinent physical findings, complications, conditions, signs or symptoms were found.  The examiner opined that the Veteran's TBI did not impact his ability to work.

The examiner remarked that the Veteran sustained a remote concussion/TBI approximately 21 years prior, and he now ascribed numerous residuals to the injury.  The examiner found that the weight of the medical literature supported that the natural progression of a concussion/mild TBI is for all symptoms to be present and at worst severity initially at the time of injury and then to rapidly resolve without residuals within days to weeks.  The examiner opined that the residuals that the Veteran currently ascribed to the remote history of concussion/TBI were consistent with benign forgetfulness and the normal aging process.  The Veteran had not sought medical care for many of the described residuals.  The examiner diagnosed a remote history of mild TBI that had since resolved without residuals.  It was specified that at that time, any symptoms would be due to the Veteran's service-connected PTSD and not to the remote TBI.  

As an initial matter, the Veteran has been assigned a separate rating for migraine headaches, rated 50 percent.  The Veteran has also been assigned a separate rating for PTSD, rated 100 percent.  The Board will not specifically consider those disabilities in rating the TBI as they have been separately rated.  38 C.F.R. § 4.14 (2015).  As the Veteran has been separately rated for headaches and a psychiatric disability, those symptoms will not be evaluated under the criteria of 8045.  That is consistent with the rule against pyramiding and the instructions of Diagnostic Code 8045 not to assign multiple ratings for the same symptoms. 

The Board will first discuss each of the facets of cognitive impairment individually under Diagnostic Code 8045.

For memory impairment, the Board finds that the evidence shows no higher than a "1" is assignable for the period of the appeal.  Although the Veteran consistently provided subjective reports of memory loss, objective testing conducted by VA examiners in May 2011 and April 2015 found the complaints to be at most mild in nature and without objective evidence on testing.  The Board recognizes that the June 2009 cognitive testing found mildly impaired memory resulting in mild functional impairment.  However, a medical treatment record from July 2009 documents the Veteran's denial of having any cognitive impairment.  A holistic view of the evidence shows that the Veteran's concentration or executive functioning has not resulted in mild functional impairment.  Therefore, taken as a whole, the Board finds that the evidence of record supports the assignment of a "1" and no higher for this facet.

Next, the Veteran's judgment was found to be mildly impaired throughout the period of the appeal, as shown in the May 2011 VA examination report, thus warranting the assignment of "1."  A higher level of severity of "2" is not warranted unless an examiner finds evidence of moderately impaired judgment, including symptoms such as for complex or unfamiliar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.

The Veteran's social interactions were found to be occasionally inappropriate, as shown in the May 2011 VA examination, thus warranting the assignment of "1" for this facet.  A higher level of severity of "2" is not warranted unless social interaction was frequently inappropriate.  VA treatment records for the period of the appeal are silent for mention of frequent inappropriate social interaction. 

The Veteran was consistently found to be oriented to person, time, place, and situation.  The VA examiners did not find any evidence of occasional disorientation to one of the four aspects (person, time, place, situation) of orientation, which would warrant a higher level of severity of "1."  

Motor activity was consistently normal, with no evidence of apraxia, the inability to perform previously learned motor activities, despite normal motor function, that would warrant a rating of "1."  

Concerning visual spatial orientation, the Board finds that the evidence shows no higher than a "1" is assignable for the period of the appeal.  The June 2009 and May 2011 VA examiners recorded mild visual spacial orientation.  The April 2015 VA examination report indicated that the Veteran's visual spatial orientation was normal.  Therefore, the Board finds that the preponderance of the evidence of record supports a finding of no more than mild.

Regarding subjective symptoms, the Board finds that the evidence shows no higher than a "1" is assignable for the period of the appeal, as the Veteran had three or more subjective symptoms that mildly interfered with work and instrumental activities of daily living.  The Board is mindful that the March 2011 VA examiner stated that there were three or more subjective symptoms that moderately interfered with instrumental activities of daily living.  However, the March 2011 examiner included subjective symptoms for which separate disability ratings have already been assigned, headaches and anxiety.  Notably, the June 2009 VA examiner remarked that the Veteran's subjective symptoms were mild, and the April 2015 found no subjective symptoms attributable to the TBI.  Therefore, taken as a whole, and excluding those symptoms for which a separate rating has already been assigned as required by the rating criteria, the Board finds that the evidence of record supports the assignment of a "1" and no higher for this facet.  

Concerning neurobehavioral effects, the Board finds that the evidence shows no higher than a "1" is assignable for the period of the appeal, as the Veteran had one or more neurobehavioral effects that occasionally interfered with workplace interaction, social interaction, or both, but did not preclude them.  The Board is again mindful that the March 2011 VA examiner stated that there were one or more neurobehavioral effects which interfered with workplace interaction or social interaction on most days or that occasionally required supervision for safety of self or others, in that the Veteran's neurobehavioral effects were lack of motivation, irritability, verbal aggression, lack of empathy, and apathy.  However, the March 2011 examiner again included symptoms for which separate disability ratings have already been assigned, irritability and verbal aggression which are included in the rating for a psychiatric disability.  Notably, the June 2009 VA examiner remarked that the Veteran's neurobehavioral effects interfered occasionally, but did not preclude, his workplace interactions and social interactions, and the April 2015 found no neurobehavioral effects attributable to the TBI.  Therefore, taken as a whole, the Board finds that the evidence of record supports the assignment of a "1" and no higher for this facet.  

Finally, the Veteran's communication and consciousness were consistently found to be normal for the period of the appeal. 

The rating assigned for cognitive impairment and other residuals of TBI not otherwise classified is based upon the highest level of severity for any facet as determined by examination.  Only one rating is assigned for all the applicable facets.  The Board finds that the currently assigned 10 percent rating is warranted based upon the highest severity level of "1."  The Board finds that a rating in excess of 10 percent is not warranted at any point during this period of the appeal, as the Veteran was never assessed as having a facet evaluated as level "2."  The Board finds that the preponderance of the evidence is against a finding that any of the facets warranted the assignment of a level "2" or higher.  A separate rating is also not warranted for any physical or cognitive impairment beyond those ratings that have already been assigned.

The Board has also considered the instruction of Diagnostic Code 8045 instruction to consider the Veteran's need for special monthly compensation.  However, neither the Veteran nor the evidence suggests loss of use of an extremity, sensory impairments, or the need for aid and attendance due to residuals of a TBI.  The Veteran already receives special monthly compensation for erectile dysfunction.  After careful review of the available diagnostic codes and the lay and medical evidence of record, the Board finds no other diagnostic codes, aside from Diagnostic Code 8100 for headaches, and the Diagnostic Code 9411 for PTSD, that would be appropriate to rate residuals of TBI.

The Board finds that a disability rating in excess of 10 percent for residuals of a TBI is not warranted.  The Board finds that the preponderance of the evidence is against the assignment of any higher rating, and the claim for increased rating must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Other Considerations

Ordinarily, VA's Rating Schedule will apply unless there are exceptional or unusual factors which would make application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).  An extraschedular rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would make impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015). 

There is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

The Board finds that the evidence in this case does not show an exceptional disability picture and the available schedular rating for the service-connected TBI disability at issue is adequate.  There is no allegation or evidence of exceptional factors in this appeal with regard to the service-connected TBI.  All the symptoms experienced by the Veteran are contemplated by the appropriate diagnostic criteria as set forth above which rate the disability based on appropriate facets.  

Therefore, the Board concludes that the schedular criteria reasonably describe the Veteran's disability picture.  The Board finds nothing exceptional or unusual about the Veteran's disability because the rating criteria contemplate his symptomatology.  Thun v. Peake, 22 Vet App 111 (2008).  


ORDER

Entitlement to an initial rating in excess of 10 percent for residuals of a traumatic brain injury is denied.


REMAND

Concerning the claim for service connection for sleep apnea, the Board previously remanded the claim for an etiology opinion regarding whether the Veteran's currently diagnosed sleep apnea was at least as likely as not due to active duty service, or secondary to service-connected PTSD.

The requested examination was performed in April 2015.  After reviewing and commenting extensively on the record, the examiner opined that it was less likely than not that the Veteran's sleep apnea was caused by or related to or had its onset in service or was otherwise etiologically related to service.  For supporting rationale, the examiner stated that in discussing sleep apnea at the examination, the Veteran was quite clear that he never had symptoms of sleep apnea during service and did not believe that the condition was directly related to service.

The examiner then opined that it was less likely than not that the Veteran's condition of obstructive sleep apnea was caused by a service connected disability, to specifically include PTSD.  The examiner explained that the weight of the medical literature supported that obstructive sleep apnea is a condition in which loose, floppy tissues in the throat occlude the passage of air during the relaxation of sleep.  Therefore, it was by definition a disease of the pharynx and had no nexus to other medical or psychological conditions unless they led to further occlusion of the pharyngeal tissues during sleep.

The Board appreciates the analysis undertaken by the April 2015 VA examiner concerning the theories of direct service connection and secondary service connection.  However, as noted by the Veteran's accredited representative in an April 2016 brief, the examiner apparently only considered the likelihood of the sleep apnea being secondary to service-connected PTSD.  None of the Veteran's other service-connected disabilities were mentioned.  Notably, service connection has been awarded for chronic obstructive pulmonary disease (COPD).  On remand, an etiology opinion should be obtained to clarify the relationship, if any, between sleep apnea and service-connected COPD or TBI.  McLendon v. Nicholson, 20 Vet App. 79 (2006).
Accordingly, the case is REMANDED for the following action:

1.  Submit the claims file to the VA examiner who performed the April 2015 VA examination.  After review of the prior report and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) (1) that the Veteran's sleep apnea was caused by service connected disabilities, to specifically include COPD, or TBI, or PTSD; or (2) that sleep apnea is aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected disabilities, to specifically include COPD, or TBI, or PTSD.  The examiner should provide a discussion of the complete rationale for any conclusion provided.  If the examiner who offered the April 2015 VA opinion is not available, schedule the Veteran for a VA examination with a medical doctor examiner to obtain the requested opinion.  If the April 2015 examiner finds that an examination is necessary to provide the requested opinion, schedule and examination.

2.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


